                                          Case 4:18-cv-06972-JST Document 117 Filed 09/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN HOLLEY, et al.,                            Case No. 18-cv-06972-JST
                                                        Plaintiffs,
                                   8
                                                 v.                                        ORDER REFERRING ALL
                                   9                                                       DISCOVERY DISPUTES TO
                                         GILEAD SCIENCES, INC.,                            MAGISTRATE JUDGE
                                  10
                                                        Defendant.                         Re: ECF No. 114
                                  11

                                  12          Discovery disputes in this case are referred to Magistrate Judge Jacqueline Scott Corley,
Northern District of California
 United States District Court




                                  13   who will advise the parties of how she intends to proceed. Judge Corley may issue a ruling, order

                                  14   more formal briefing, or set a telephone conference or a hearing. All further discovery matters

                                  15   shall be filed pursuant to Judge Corley’s procedures.

                                  16          All currently pending discovery motions are hereby terminated.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 24, 2019
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
